Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 11, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00311-CV



                IN RE MORTON AND 2855-NW,LLC, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                          506th Judicial District Court
                             Waller County, Texas
                      Trial Court Cause No. CV22-04-0436

                          MEMORANDUM OPINION

      On April 28, 2022, relator Morton and 2855-NW,LLC filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Gary W. Chaney, presiding judge of the 506th Judicial District Court of Waller
County, to reverse the trial court’s April 27, 2022 temporary restraining order, and
vacate the writ of injunction.
      On July 25, 2022, relator’s counsel notified the Clerk of this Court that the
parties had resolved and settled their dispute in the underlying litigation. On
August 3, 2022, relator filed an unopposed motion to dismiss its petition for writ of
mandamus under Texas Rule of Appellate Procedure 42.1(a)(1). Accordingly, we
grant relator’s motion to dismiss.

      We dismiss relator’s petition for writ of mandamus. Additionally, our April
28, 2022 stay is lifted.


                                       PER CURIAM

Panel consists of Justices Wise, Poissant, and Wilson.




                                         2